Citation Nr: 1217405	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-24 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to February 1, 2011 for left knee disability.

2.  Entitlement to a rating in excess of 10 percent from May 1, 2011 through August 15, 2011 for left knee disability.

3.  Entitlement to a rating in excess of 30 percent from October 1, 2012 for left knee disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran's claim for an increased rating for service-connected left knee disability was received on May 31, 2007, and an August 2007 RO decision continued the 10 percent rating.  As a result of treatment necessitating convalescence (left knee arthroscopy), in March 2011 the RO granted a total temporary evaluation, effective February 1, 2011 through April 30, 2011, and a 10 percent evaluation was assigned for the service-connected left knee disability, effective May 1, 2011.  As a result of additional treatment necessitating convalescence (left total knee arthroscopy), in September 2011 the RO granted a total temporary evaluation, effective August 16, 2011 through September 30, 2011, and a 30 percent evaluation was assigned for the service-connected left knee disability, effective October 1, 2012.

The issues of entitlement to a rating in excess of 10 percent from May 1, 2011 through August 15, 2011 for left knee disability, entitlement to a rating in excess of 30 percent from October 1, 2012 for left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

From May 31, 2006 through January 31, 2011, the Veteran's service-connected left knee disability was manifested by complaints of pain, locking, and instability with functional impairment comparable to limitation of left knee flexion to no less than 60 degrees and extension limited to 8 degrees; left knee degenerative changes have been noted by X-rays.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee disability prior to February 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2007, March 2009, November 2010, March 2011, and July 2011 the Veteran was informed of the evidence and information necessary to substantiate the increased rating claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected left knee disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In June 2007 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the left knee increased rating issue has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By rating action in July 1978 service connection for left knee disability was established.  The Veteran's claim for an increased rating for service-connected left knee disability was received on May 31, 2007, and the rating period on appeal is from May 31, 2006, one year prior to the date of receipt of the increased rating claim, through January 31, 2011.  38 C.F.R. § 3.400(o)(2).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees.

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

VA treatment records dated from July 2006 reveal ongoing treatment for left knee disability.  An April 2007 VA record revealed that the Veteran had a "jerky" gait and "great" left knee pain.  May 2007 VA X-rays revealed degenerative changes of the left knee, and May 2007 VA records noted that the Veteran received injections to alleviate left knee pain.

VA examinations dated in June 2007, April 2009, and December 2010 reveal left knee diagnoses including marked degenerative joint disease of the medial compartment of the left knee with degenerative changes of the patellofemoral joint, with calcification of the medial collateral ligament.  At those examinations, the Veteran indicated that he had constant left knee pain and that his left knee was weak and would "give way."  The Veteran indicated that he would have to stay off of his leg until the left knee pain would improve.  At his April 2009 VA examination the Veteran stated that he had not received any joint injections since his prior VA examination in June 2007.  The Veteran has also indicated that his left knee would lock daily and that he would hold on to the rail when going up stairs.  The Veteran was taking Piroxicam at night and Hydrocodone in the morning for his left knee pain.  The Veteran stated that he could not walk or stand on his left knee during flare-ups.  Examiners have noted that the Veteran had an antalgic gait and would use a knee brace.  The November 2010 VA examiner noted that the Veteran's left knee had a "significant effect" on the Veteran's occupation as a refueler for locomotives, and the left knee prevented or severely impacted the Veteran's ability to perform chores, shopping, and recreational activities.

Following a review of the medical records, the Veteran's left knee flexion is to no less than 60 degrees (June 2007, 122 degrees; April 2009, 100 degrees; December 2010, 60 degrees), and the evidence has shown (June 2007, full extension; April 2009, extension limited to 8 degrees; December 2010, full extension) that the Veteran has left knee extension limited to 8 degrees.  Based on the above findings, the criteria are not met for the next-higher rating, 20 percent, under Diagnostic Code 5260 or 5261, at any time during the rating period on appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011).  While examiners have noted that the Veteran has left knee pain upon motion, examiners have also noted (April 2009 and December 2010) that the Veteran had no additional limitation of motion after three repetitions of range of motion.  In short, the findings do not indicate a disability picture comparable to having left knee flexion limited to 30 degrees or left knee extension limited to 15 degrees as is necessary in order to achieve a 20 percent evaluation under Diagnostic Code 5260 or 5261.
The Board acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left knee flexion or left knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.
Further regarding the question of entitlement to separate evaluations, the Board calls attention to the provisions of VA  General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.
The Board notes that during the appeal period the Veteran has made consistent complaints concerning left knee instability.  Objective findings of left knee instability, however, are not shown prior to February 1, 2011, and a separate evaluation under Diagnostic Code 5257 is not for application.  In this regard, the April 2009 VA examiner stated that the Veteran's left knee was stable when stressed in an anterior, posterior, valgus, and varus manner.  The December 2010 VA examiner specifically noted that instability of the left knee was not present upon examination.
It is neither contended nor shown that the Veteran's service-connected disability involves dislocated semilunar cartilage (Diagnostic Code 5258 or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Therefore, Diagnostic Codes  5258, 5262, and 5263 are not for application in this case. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his left knee according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's left knee has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which left knee disability is evaluated.  In this regard, VA examiners have specifically indicated that the Veteran's left knee had no instability prior to February 1, 2011.  Further, the November 2010 VA examiner also noted the absence of left knee grinding, clicking, or crepitation.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 10 percent is warranted.  

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record prior to February 1, 2011 does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected left knee disability prior to February 1, 2011.  The Veteran's symptoms such as pain and limitation of motion are specifically enumerated under Diagnostic Codes such as 5003 and 5260-5261.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent prior to February 1, 2011 for left knee disability is denied.


REMAND

As for the issue of entitlement to a rating in excess of 10 percent from May 1, 2011 through August 15, 2011 for left knee disability, a review of the various RO decisions during the appeal period (including the September 2011 RO decision which granted a 30 percent rating from October 1, 2012) reveals that the AOJ has not previously adjudicated the issue of entitlement to a rating in excess of 10 percent from May 1, 2011 through August 15, 2011 for left knee disability.  Significantly, the AOJ has not yet had an opportunity to consider a May 2011 private medical record submitted in support of the Veteran's claim.

As for the issue of entitlement to a rating in excess of 30 percent from October 1, 2012 for left knee disability, the Board notes that there are no findings pertaining to this time period.  The Veteran's representative in April 2012 argued that a current VA examination is required to determined the current severity of the knee disability.

While there has been some confusion during the appeal period in connection with the Veteran's claims for left knee total temporary evaluations, it appears that the Veteran asserts that he is entitled to a TDIU due to his service-connected left knee disability.  While in July 2011 the AOJ issued VCAA notice pertaining to TDIU, that issue has not yet been adjudicated by the AOJ, and as a claim for TDIU is part of an increased rating issue when such claim is raised by the record, it must be adjudicated by the AOJ prior to appellate consideration.

1.  The AOJ should attempt to obtain all VA treatment records of the Veteran dated from August 2011 to the present.  All records obtained must be associated with the claims folder (to include the Veteran's Virtual VA file).

2.  The Veteran should be scheduled for a VA examination to determine the nature and severity of his service-connected left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

The examiner is also asked to state whether or not the Veteran's left knee disability precludes the Veteran form obtaining or maintaining substantially gainful employment.

3.  The AOJ should then adjudicate the issues of entitlement to a rating in excess of 10 percent from May 1, 2011 through August 15, 2011 for left knee disability, entitlement to a rating in excess of 30 percent from October 1, 2012 for left knee disability, and entitlement to a TDIU.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


